            Case 1:21-cv-01803-ER Document 21 Filed 08/04/21 Page 1 of 3

                                    Fair Labor Defense LLC
                                   188 Grand Street, Suite 225, New York, NY 10013



                                                                                        August 4, 2021

Hon. Edgardo Ramos
U.S. District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

        Re: Defendants' Letter Motion for Order Enjoining Plaintiff's Counsel in
        Coker v. Goldberg & Associates P.C. et al., No. 21 Civ. 01803 (S.D.N.Y.)

Judge Ramos:

        This firm represents the defendants, Goldberg & Associates P.C. and Julie Goldberg,
in the above-captioned action. I write pursuant to Part 2.A. of the Court's Individual Practices
in order to request an order: (1) referring the matter described herein to the designated
Magistrate Judge for an in camera review and argument, (2) enjoining Plaintiff's counsel
from filing a purported "Rule 11" letter with the Court containing confidential information
received exclusively for the mediation process, and (3) enjoining Plaintiff's counsel from
filing any motion without first complying with Part 2.A.ii of the Court's Individual Practices,
which requires a pre-motion conference letter.

A.      Background

       Early this year, Plaintiff filed a complaint (Dkt. 1) asserting two federal claims under
the Fair Labor Standard Acts ("FLSA"), 29 U.S.C. 201 et seq. and three claims under New
York Labor Law. On May 6, 2021, Defendants submitted a pre-motion letter (Dkt. 10)
requesting a conference on their anticipated motion to dismiss the complaint in compliance
with Part 2.A.ii of the Court's Individual Practices. By the end of the day, the Court granted
Defendants' request (Dkt. 11) and set a conference for four weeks later on June 2, 2021.

        The Court issued a standing order to send "FLSA cases" to mandatory mediation
(Dkt. 12). As this Court knows well: "Cases filed under the Fair Labor Standards Act, 29
U.S.C. § 201 et seq., assigned to District Judges Abrams, Briccetti, Carter, Daniels, Ramos,
Seibel, and Woods will, once the defendant appears, be ordered directly to mediation with
limited pre-mediation disclosures."1 Under the Court's Order, the parties were directed to
participate in mediation. On May 18, 2021, a mediator was assigned.



        1
       https://www.nysd.uscourts.gov/sites/default/files/pdf/Mediation/Mediation%20Rules%20and%20Procedur
es/FLSA%20Announcement%20and%20Order.pdf



                                                         1
             Case 1:21-cv-01803-ER Document 21 Filed 08/04/21 Page 2 of 3

                                       Fair Labor Defense LLC
                                     188 Grand Street, Suite 225, New York, NY 10013


        Despite the fact that the Court's Individual Practices are clear that "opposing party
shall submit a letter . . . setting forth its position within three business days from the service
of the moving party’s [pre-motion to dismiss] letter," opposing counsel waited fifteen days to
file a response on May 22, 2021 (Dkt. 13) (emphasis added). Plaintiff's untimely letter is
filed with allegations not in the Complaint. Such statements include counsel's statement
that:

       Plaintiff "was a 'Girl Friday' who was essentially tasked to do the individual
       Defendant's bidding. In the pecking order she was below the paralegals in terms of
       anything relating to firm work (and paralegals themselves are generally not exempt,
       barring unusual circumstances). She did some minor filing and similar. Beyond that
       she did personal tasks for Defendant such as picking up dry cleaning. In due course,
       in discovery, we believe it will become apparent that Defendants will not be able to
       satisfy their burden to show that she was exempt.

Dkt. 13 at 1-2.

        Nowhere does the Complaint allege the "pecking order" of the workplace. Moreover,
stating that Plaintiff was treated like "Girl Friday" is offensive as it is an obvious reference to
"My Man Friday" from the 1719 novel "Robinson Crusoe," where a castaway treats another
man as a slave and egregiously calls him "Friday." The novel "is actually a handbook of how
Europeans could efficiently colonize territories in Africa and the Americas, and exploit both
the resources and the working people there." Gaby Reucher, "Avoiding racism: The struggle
to use the right word," Deutsche Welle (Oct. 3, 2018).2

       Putting this to one side, the fact is this: Counsel's statements are not in the
Complaint. For this reason, Defendants have repeatedly asked Plaintiff to file an amended
complaint -- something Plaintiff has the right to do under Fed. R. Civ. P. 15(a)(1)(B) without
asking anyone's permission. Plaintiff's counsel has refused to amend the complaint and
instead -- slyly -- stating they "believe" that in "due course, in discovery," Plaintiff will
prevail. Discovery, of course, is expensive -- as Plaintiff's counsel must be aware.

         Instead of filing an amended complaint that comports counsel's unsworn statements to
the actual complaint to which Defendants must answer and which will guide the entire
litigation, Plaintiff's counsel sent defense counsel a "safe harbor" letter and a proposed
motion under Rule 11 giving Defendants 21 days to withdraw the motion to dismiss.

       If and when defense counsel needs to respond to the ludicrous notion that no
reasonable attorney could file a motion to dismiss Plaintiff's actual complaint, counsel will
do so. It bears briefly noting that all the arguments on the motion to dismiss (Dkt. 20) were
already presented to this Court (Dkt. 10) and the Court then issued the Order: "If at that time


       2
           https://www.dw.com/en/avoiding-racism-the-struggle-to-use-the-right-words/a-37767796


                                                           2
          Case 1:21-cv-01803-ER Document 21 Filed 08/04/21 Page 3 of 3

                                 Fair Labor Defense LLC
                               188 Grand Street, Suite 225, New York, NY 10013


[meditation fails and] the defendants wish to move to dismiss the parties shall provide a
proposed briefing schedule." (Dkt. 13) (June 4, 2021).

       This Court has seen many motions to dismiss. If Defendants were presenting a
patently unmeritorious or frivolous motion, that argument would have come up at the
conference or at the very least in the letter submitted by Plaintiff's counsel in opposition to
the request for a pre-motion conference on the motion to dismiss.

        However, there are two far more pressing problems now: First, Plaintiff's counsel has
included in their safe harbor letter and proposed motion, material (or a description of
material) related to information received exclusively for the mediation process and their own
description of what occurred in parts of the mediation. Furthermore, Plaintiff's counsel
refused to agree to remove the portions of the letter that Defendants asked to be removed on
the grounds they violate the mediation agreement, which was signed by Plaintiff's counsel
and, frankly, underpinned the entire mediation program.

        Second, Plaintiff's counsel has refused to agree that they will comply with the Court's
Individual Practices that require them to request a pre-motion conference. Instead, counsel
vaguely claims that there is "an intersection of procedural rules potentially at odds with each
other" -- whatever that means. Plaintiff's counsel doesn't elaborate on what rules they are
referring to, how they are "potentially at odds" or -- far more importantly -- how this allows
them to ignore this Court's Individual Practices.

       Plaintiff's counsel's refusal to remove the material related to the mediation and refusal
to agree they must first have a pre-motion conference before filing a motion leads to one
conclusion: At the end of the 21 days (August 24, 2021), or perhaps before, Plaintiff's
counsel will file the safe harbor letter disclosing material (or a description of material)
related to information received exclusively for the mediation process and their own
description of what occurred in parts of the mediation.

        In light of this conclusion, Defense counsel requests that the Court issue an order: (1)
referring the matter involving the confidential material to the designated Magistrate Judge for
an in camera review and argument, (2) enjoining Plaintiff's counsel from filing anything
related to a Rule 11 motion including but not limited to the safe harbor letter until the
Magistrate Judge has resolved what information is protected by mediation, and (3) enjoining
Plaintiff's counsel from filing any motion without first complying with Part 2.A.ii of the
Court's Individual Practices, which requires a letter requesting a pre-motion conference.

                                                                                        Respectfully,

                                                                                      /s/ Davi Kasel
                                                                                         David Kasell
                                                                             Fair Labor Defense LLC


                                                     3
